COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN RE: WALMART, INC. AND WAL-                   §               No. 08-20-00191-CV
  MART STORES TEXAS, LLC,
                                                  §          AN ORIGINAL PROCEEDING
                        Relators.
                                                  §                 IN MANDAMUS

                                              §
                                            ORDER

       Pending before the Court is Relators’ motion for emergency relief requesting that the Court

stay enforcement of the trial court’s September 8, 2020, discovery order in trial court cause number

2019DCV3471 until this Court can render a decision on Relators’ petition for a writ of mandamus.

Relators’ motion for emergency relief is GRANTED. The discovery order is hereby stayed

pending a decision on this petition for a writ of mandamus or further orders from this Court.

       The Court has determined that it will not take any action on Relators’ petition for a writ of

mandamus pending a response on the merits from the Real Parties in Interest. The response from

the Real Parties in Interest is requested to be filed by October 29, 2020.

       IT IS SO ORDERED this 29th day of September, 2020.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.